371 F.2d 1017
UNITED STATES of America, Appellee,v.Crosby WRIGHT, Appellant.
No. 334, Docket 30979.
United States Court of Appeals Second Circuit.
Submitted Jan. 25, 1967.Decided Feb. 10, 1967.

Selig Lenefsky, New York City, for appellant.
Stephen F. Williams, Asst. U.S. Atty., New York City (Robert M. Morgenthau, U.S. Atty. for Southern District of New York, Michael W. Mitchell, Asst. U.S. Atty., New York City, of counsel), for appellee.
Before MOORE and FRIENDLY, Circuit Judges, and BRYAN, District judge.1
PER CURIAM:


1
We have examined the claims of the appellant, and find them to be without merit.  Affirmed.



1
 From the Southern District of New York, sitting by designation